Exhibit 99 Media Executive Phil Kent To Be Added to Scripps Networks Interactive’s Board of Directors Former Turner Broadcasting Chief Executive Officer to join in 2017 KNOXVILLE, Tennessee –Dec. 01, 2016 — Scripps Networks Interactive today announced that Philip I. Kent will be nominated for election to the company’s board of directors at its annual shareholder meeting in 2017. Kent served as Chief Executive Officer of Turner Broadcasting System from 2003 to 2013. He will succeed director David Galloway, who will be retiring from the board. “We are delighted to add a media executive with the knowledge and experience of Phil Kent to the board of Scripps Networks Interactive,” said Kenneth W. Lowe, President, Chairman and Chief Executive Officer of Scripps Networks Interactive. “Phil has led complex organizations that grew in the face of increased competition, and has a deep understanding of the international media landscape that will be critical as we continue to focus on growth outside the United States. His strategic knowledge and commercial acumen will be invaluable to the board and the company.” Phil Kent joined Turner Broadcasting in 1993 as president of Turner Home Entertainment. He later served as President of Turner’s international networks based in London, and was subsequently named President and Chief Operating Officer of CNN News Group in 2000. He became Chief Executive Officer of Turner Broadcasting System in 2003. Kent is a board member at the CDC Foundation, having previously been a director of the National Cable & Telecommunications Association and chair of Atlanta’s Woodruff Arts Center. He holds a bachelor’s degree in economics from Lehigh University.
